213 P.3d 862 (2009)
230 Or. App. 243
Barry Dewayne BREY, Petitioner-Appellant,
v.
Don MILLS, Superintendent, Two Rivers Correctional Institution, Defendant-Respondent.
CV081751; A140858.
Court of Appeals of Oregon.
Submitted on July 2, 2009.
Decided August 5, 2009.
*863 James N. Varner, Dundee, filed the brief for appellant.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Kathleen Cegla, Attorney-in-Charge, Collateral Remedies, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Petitioner appeals a general judgment dismissing his petition for post-conviction relief with prejudice. The trial court did not hold a hearing before dismissing the petition on the ground that it was time-barred. A discussion of the facts would not benefit the bench, the bar, or the public. Respondent concedes that, under Ware v. Hall, 342 Or. 444, 154 P.3d 118 (2007), and Harding v. Hall, 210 Or.App. 753, 152 P.3d 987 (2007), "petitioner is entitled either to a hearing on the issue of whether his untimely, successive petition should be allowed to go forward, or to a dismissal without prejudice." (Emphasis in original.) We accept the concession as well founded.
Reversed and remanded.